
	
		I
		112th CONGRESS
		2d Session
		H. R. 4971
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Akin (for
			 himself, Mr. Alexander,
			 Mrs. Bachmann,
			 Mr. Bartlett,
			 Mr. Benishek,
			 Mrs. Black,
			 Mr. Boustany,
			 Mr. Brady of Texas,
			 Mr. Burton of Indiana,
			 Mr. Canseco,
			 Mr. Chabot,
			 Mr. Cole, Mr. Conaway, Mr.
			 Cravaack, Mr. Crawford,
			 Mr. Duncan of South Carolina,
			 Mr. Duncan of Tennessee,
			 Mr. Fleming,
			 Mr. Flores,
			 Mr. Fortenberry,
			 Mr. Franks of Arizona,
			 Mr. Gohmert,
			 Mr. Graves of Missouri,
			 Mr. Graves of Georgia,
			 Mr. Harris,
			 Mrs. Hartzler,
			 Mr. Huelskamp,
			 Mr. Huizenga of Michigan,
			 Mr. Hultgren,
			 Mr. Johnson of Ohio,
			 Mr. Jones,
			 Mr. Jordan,
			 Mr. Kelly,
			 Mr. Kingston,
			 Mr. Kline,
			 Mr. Lamborn,
			 Mr. Landry,
			 Mr. Lankford,
			 Mr. Lipinski,
			 Mr. Luetkemeyer,
			 Mr. Marchant,
			 Mr. McCotter,
			 Mr. Miller of Florida,
			 Mrs. Miller of Michigan,
			 Mr. Mulvaney,
			 Mr. Neugebauer,
			 Mr. Paul, Mr. Quayle, Mrs.
			 Roby, Mr. Ross of Florida,
			 Mr. Ryan of Wisconsin,
			 Mrs. Schmidt,
			 Mr. Schweikert,
			 Mr. Scott of South Carolina,
			 Mr. Smith of New Jersey,
			 Mr. Smith of Nebraska,
			 Mr. Southerland,
			 Mr. Stivers,
			 Mr. Walberg,
			 Mr. Westmoreland,
			 Mr. Wilson of South Carolina, and
			 Mr. Bilirakis) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend title I of the Patient Protection and Affordable
		  Care Act to ensure that the coverage offered under multi-State qualified health
		  plans offered in Exchanges is consistent with the Federal abortion funding
		  ban.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Abortion Funding in Multi-state
			 Exchange Plans Act or SAFE Act.
		2.Consistency with
			 Federal abortion funding ban for coverage under multi-State plans in
			 Exchanges
			(a)In
			 generalSection 1334(a)(6) of
			 the Patient protection and Affordable Care Act (42 U.S.C. 18054(a)(6)) is
			 amended to read as follows:
				
					(6)Consistency with
				Federal abortion funding ban
						(A)In
				generalIn entering into contracts under this subsection, the
				Director shall ensure that no multi-State qualified health plan offered in an
				Exchange provides coverage of abortion.
						(B)ExceptionThe
				limitation established in
				subparagraph (A) shall not apply to an
				abortion—
							(i)if
				the pregnancy is the result of an act of rape or incest; or
							(ii)in a case where a woman suffers from a
				physical disorder, physical injury, or physical illness that would, as
				certified by a physician, place the woman in danger of death unless an abortion
				is performed, including a life-endangering physical condition caused by or
				arising from the pregnancy
				itself.
							.
			(b)PreemptionSection 1303(c)(1) of the Patient
			 Protection and Affordable Care Act (42 U.S.C. 18023(c)(1)) is amended by adding
			 at the end the following: Notwithstanding this paragraph, no State law
			 shall preempt the limitation on coverage of abortion in multi-state plans set
			 forth in Section 1334(a)(6)..
			
